EXHIBIT 10.1

 

SPIN-OFF AGREEMENT

 

This SPIN-OFF AGREEMENT, dated as of March 31, 2017 (this “Agreement”), is
entered into by and among mLight Tech, Inc., a Florida corporation (“Seller”),
The Ding King Training Institute, Inc., a California corporation (“Spin-Off
Subsidiary”), and Todd Sudeck, an individual having the primary residential
address at 3011 Rivoli, Newport Beach CA 92660 (“Buyer”).

 

R E C I T A L S:

 

WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
and equity interests of Spin-Off Subsidiary (the “Shares”);

 

WHEREAS, this Agreement is made in connection with the closing of a Securities
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”)
between the Buyer, the Seller and other third parties listed in the Purchase
Agreement;

 

WHEREAS, Buyer desires to purchase the Shares from Seller, on the terms and
subject to the conditions specified in this Agreement, on the terms and subject
to the conditions specified in this Agreement;

 

WHEREAS, Seller desires to sell and transfer the Shares to Buyer, on the terms
and subject to the conditions specified in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF SPIN-OFF SUBSIDIARY STOCK AND SELLER LOANS TO SPIN-OFF
SUBSIDIARY

 

1.1 Purchase and Sale of Shares. Subject to the terms and conditions provided
below, Seller shall sell and transfer to Buyer and Buyer shall purchase from
Seller, on the Closing Date (as defined in Section 3.1), the Shares, as set
forth in Exhibit A attached hereto

 

1.2 Intentionally left blank.

 

1.3 Consideration Shares. The purchase price for the Shares and the Seller Loans
shall be 2,500,000 shares of common stock of the Seller, par value $0.001 per
share owned by the Buyer (the “Consideration Shares”), deliverable by Buyer to
Seller as provided in Section 2.3.

 



  1

   



 

ARTICLE II.

CLOSING

 

2.1 Closing. The closing of the purchase and sale of the Shares (the “Closing”)
shall take place remotely by electronic exchange of signature pages, on the date
hereof (the “Closing Date”).

 

2.2 Transfer of Shares. At the Closing, Seller shall deliver to Buyer: (a) book
entry of the Spin-Off Subsidiary dated as of the date hereof evidencing the
Seller’s beneficiary ownership of the Shares; and (b) duly executed corporate
document of the Spin-Off Subsidiary authorizing recording the Buyer as the owner
of the Shares at the Closing.

 

2.3 Transfer of Consideration Shares. At the Closing, Buyer shall deliver to
Seller: (a) certificates representing the Consideration Shares, duly endorsed to
Seller or as directed by Seller, which delivery shall vest Seller with good and
marketable title to such Consideration Shares, free and clear of all liens and
encumbrances; and (b) duly executed stock power(s) assigning and transferring
the Consideration Shares to the Seller.

 

2.4 Transfer of Records. On or before the Closing, Seller shall transfer to
Spin-Off Subsidiary all existing corporate books and records in Sellers
possession relating to Spin-Off Subsidiary and its business, including but not
limited to all agreements, litigation files, real estate files, personnel files
and filings with governmental agencies; provided, however, when any such
documents relate to both Seller and Spin-Off Subsidiary, only copies of such
documents need be furnished. On or before the Closing, Buyer and Spin-Off
Subsidiary shall transfer to Seller all existing corporate books and records in
the possession of Buyer or Spin-Off Subsidiary relating to Seller, including but
not limited to all corporate minute books, stock ledgers, certificates and
corporate seals of Seller and all agreements, litigation files, real property
files, personnel files and filings with governmental agencies; provided,
however, when any such documents relate to both Seller and Spin-Off Subsidiary
or its business, only copies of such documents need be furnished.

 

2.5 Further Assurances. At or after the Closing, and without further
consideration, Seller, Spin-Off Subsidiary and Buyer, will each execute and
deliver to one another such further instruments of conveyance and transfer as
each may reasonably request in order to more effectively convey the Shares to
Buyer, to convey the Consideration Shares to Seller, and to effectuate the
consummation of the transactions provided for herein.

 

ARTICLE III.

BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants to Seller that:

 

3.1 Capacity and Enforceability. Buyer has the power, authority and legal
capacity to execute and deliver this Agreement and the documents to be executed
and delivered by Buyer at the Closing pursuant to the transactions contemplated
this Agreement. This Agreement and all such documents constitute valid and
binding agreements of Buyer, enforceable in accordance with their terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding of law or in equity).

 

3.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.

 



  2

   



 

3.3 Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring the Shares and the other transactions contemplated hereby and
has no need for liquidity in its investment in the Shares. Buyer has such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of Spin-Off Subsidiary
(after giving effect to the Assignment), so as to be capable of evaluating the
merits and risks of, and making an informed business decision with regard to,
the acquisition of the Shares and the other transactions contemplated hereby.
Buyer is acquiring the Shares solely for its own account and not with a view to
or for resale in connection with any distribution or public offering thereof,
within the meaning of any applicable securities laws and regulations, unless
such distribution or offering is registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration is
available. Buyer has (i) received all the information he has deemed necessary to
make an informed decision with respect to the acquisition of the Shares and the
other transactions contemplated hereby; (ii) had an opportunity to make such
investigation as he has desired pertaining to Spin-Off Subsidiary (after giving
effect to the Assignment) and the acquisition of an interest therein and the
other transactions contemplated hereby, and to verify the information which is,
and has been, made available to it; and (iii) had the opportunity to ask
questions of Seller concerning Spin-Off Subsidiary (after giving effect to the
Assignment). Buyer acknowledges that Grunewald is a current director and officer
of Spin-Off Subsidiary and, as such, Grunewald has actual knowledge of the
business, operations and financial affairs of Spin-Off Subsidiary (after giving
effect to the Assignment). Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understands that any resale of
the Shares must be registered under the Securities Act (and any applicable state
securities law) or be effected in circumstances that, in the opinion of counsel
for Spin-Off Subsidiary at the time, create an exemption or otherwise do not
require registration under the Securities Act (or applicable state securities
laws). Buyer acknowledges and consents that certificates now or hereafter issued
for the Shares will bear a legend substantially as follows:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(a)(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

 

3.4 Title to Consideration Shares. Buyer is the sole record and beneficial owner
of the Consideration Shares. At Closing, Buyer will have good and marketable
title to the Consideration Shares, which Consideration Shares are, and at the
Closing will be, free and clear of all options, warrants, pledges, claims, liens
and encumbrances, and any restrictions or limitations prohibiting or restricting
transfer to Buyer. The Consideration Shares represent all of the issued and
outstanding securities of Seller. Buyer has good and marketable title to, and
all other legal rights to possess and use, sell, assign, transfer and convey the
Consideration Shares, free and clear of all Liens. Upon consummation of the
transactions contemplated by this Agreement at the Closing, good and marketable
title to the Consideration Shares, free and clear of all Liens (other than Liens
incurred or imposed by Buyer), will pass to Seller. As used herein, “Lien” means
any interest (including any security interest), pledge, mortgage, lien,
encumbrance, charge, claim or other right of third parties, including any
spousal interests (community or otherwise), whether created by law or in equity,
including any such restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

 



  3

   



 

ARTICLE IV.

SELLER’S REPRESENTATIONS AND WARRANTIES.

 

Seller represents and warrants to Buyer that:

 

4.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Florida
and is properly qualified to do business and is in good standing in each state
in which it is required to be so qualified. Spin-off Subsidiary is a corporation
duly incorporated, validly existing, and in good standing under the laws of
Malta, and is properly qualified to do business and is in good standing in each
state and country in which it is required to be so qualified.

 

4.2 Authority and Enforceability. Seller and Spin-Off Subsidiary have full power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and to perform its obligations hereunder. The execution and
delivery of this Agreement and the documents to be executed and delivered at the
Closing pursuant to the transactions contemplated hereby, and performance in
accordance with the terms hereof and thereof, have been duly authorized by
Seller and Spin-Off Subsidiary, including requisite approval by Seller’s board
of directors and shareholders, and approval by the board of directors of
Spin-Off Subsidiary, and all such documents constitute valid and binding
agreements of Seller and Spin-Off Subsidiary enforceable in accordance with
their terms.

 

4.3 Capitalization; Subsidiaries. Seller owns all of the issued and outstanding
stock of Spin-Off Subsidiary. The Shares constitute all of the issued and
outstanding securities of Spin-Off Subsidiary. Seller does not have any
subsidiaries or have any ownership interest in any other Person, other than
Spin-Off Subsidiary.

 

4.4 Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Buyer will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Buyer. The Shares represent
all of the issued and outstanding securities of Spin-Off Subsidiary. Seller has
good and marketable title to, and all other legal rights to possess and use,
sell, assign, transfer and convey the Shares, free and clear of all Liens. Upon
consummation of the transactions contemplated by this Agreement at the Closing,
good and marketable title to the Shares, free and clear of all Liens (other than
Liens incurred or imposed by Buyer), will pass to Buyer. As used herein, “Lien”
means any interest (including any security interest), pledge, mortgage, lien,
encumbrance, charge, claim or other right of third parties, including any
spousal interests (community or otherwise), whether created by law or in equity,
including any such restriction on the use, voting, transfer, receipt of income
or other exercise of any attributes of ownership.

 

4.5 Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto other than the Seller
and Spin-Off Subsidiary, this Agreement is duly authorized, executed and
delivered by Seller and Spin-Off Subsidiary, and constitutes the legal, valid
and binding obligation of Seller and Spin-Off Subsidiary, enforceable against
each of them in accordance with its terms, except as such enforcement is limited
by general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors rights generally.

 

4.6 Ability to Carry Out Obligations. The execution and delivery of this
Agreement by Seller and Spin-Off Subsidiary and the performance by Seller and
Spin-Off Subsidiary of its obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation of any of the provisions
of or constitute a default under any agreement to which such Seller or Spin-Off
Subsidiary is a party, or by which Seller or Spin-Off Subsidiary is bound, or
(b) an event that would result in the creation or imposition of any lien,
charge, or encumbrance upon the Shares being sold by Seller pursuant to this
Agreement.

 



  4

   



 

ARTICLE V 

OTHER AGREEMENTS

 

5.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

 

5.2 Confidentiality.

 

(a) Seller, Spin-Off Subsidiary and Buyer will maintain in confidence, and will
cause their respective directors, officers, employees, agents, and advisors
(collectively, “Representatives”), as applicable, to maintain in confidence, any
written, oral, or other information obtained in confidence from another party in
connection with this Agreement or the transactions contemplated by this
Agreement, unless: (i) such information is already known to such party (other
than by reason of a breach of a confidentiality obligation by such party or any
third party of which such party is aware) or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (ii) the use of such information is necessary or appropriate in
making any required filing with the Commission, or obtaining any consent or
approval required for the consummation of the transactions contemplated by this
Agreement, or (iii) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings or applicable Law,
including, without limitation, any rules and regulations of the Commission, a
stock exchange or self-regulatory organization.

 

(b) In the event that any party is required to disclose any information of
another party pursuant to this Agreement, the party requested or required to
make the disclosure (the “Disclosing Party”) shall provide the party that
provided such information (the “Providing Party”) with prompt notice of any such
requirement so that the Providing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
5.2. If, in the absence of a protective order or other remedy or the receipt of
a waiver by the Providing Party, the Disclosing Party is nonetheless, legally
compelled to disclose the information of the Providing Party, the Disclosing
Party may, without liability hereunder, disclose only that portion of the
Providing Party’s information which such counsel advises is legally required to
be disclosed, provided that the Disclosing Party exercises its reasonable
efforts to preserve the confidentiality of the Providing Party’s information,
including, without limitation, by cooperating with the Providing Party to obtain
an appropriate protective order or other relief assurance that confidential
treatment will be accorded the Providing Party’s information.

 

(c) Notwithstanding the foregoing in Section 5.2(a) and (b) or Section 5.4,
Seller on behalf of itself and its Representatives, expressly acknowledges and
agrees that the records, books, data and other confidential information
concerning the Spin-Off Subsidiary’s financial status, products, accounts,
client development (including customer and prospect lists), sales activities and
procedures, promotional and marketing techniques, plans and strategies,
financing, research, development, technology, trade secrets, know-how, software,
Intellectual Property and expansion plans and credit and financial data
concerning customers and suppliers and other information involving Spin-Off
Subsidiary obtained by Seller or its Representatives through Seller’s or its
Representatives past affiliation with Spin-Off Subsidiary are considered by
Buyer to be confidential and are valuable, special and unique assets of Spin-Off
Subsidiary, access to and knowledge of which are essential to preserve the
goodwill and going business value of Spin-Off Subsidiary for the benefit of
Buyer. Seller further agrees that all knowledge and information described in the
preceding sentence not in the public domain (unless such knowledge and
information is in the public domain as a result of a breach by Seller of this
Agreement) obtained by Seller or its Representatives as a result of Seller’s or
its Representatives past affiliation with Spin-Off Subsidiary or Buyer shall be
considered confidential information of the Buyer (collectively, the
“BuyerConfidential Information”). In recognition of the foregoing, Seller hereby
agrees that Seller will not, and will not permit its Representatives, on and
after the Closing, to: (x) disclose, or cause to be disclosed, any of the Buyer
Confidential Information to any person or entity for any reason or purpose
whatsoever, except and to the extent such disclosure is required by any
applicable Law (including any disclosure requirements of the SEC or stock
exchange on which the securities of Seller is listed or quoted) or Order
(provided, that Seller shall, (i) to extent reasonably possible, give the Buyer
prompt notice of such required disclosure prior to disclosure; (ii) cooperate
with the Buyer in the event that it elects to contest such disclosure in its
entirety or a portion thereof or seek a protective order with respect thereto;
and (iii) in any event only disclose the Buyer Confidential Information, or
portion thereof, specifically required (after giving effect to any order
obtained pursuant to clause (ii) above); or (y) make use of any of the Buyer
Confidential Information for Seller’s or its Affiliates’ or Representatives own
purposes or for the benefit of any person or entity (except Buyer or Buyer’s
Affiliates) under any circumstances.

 



  5

   



 

(i) For the purposes of this Agreement, an “Affiliate” is a person or entity
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, another specified person or
entity.

 

(d) No party shall make any public announcement concerning this transaction
without the prior written approval of all other parties, other than as may be
required by applicable law or judicial process.

 

5.3 Brokers’ Fees. In connection with the transactions specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.

 

5.4 Access to Information Post-Closing; Cooperation.

 

(a) Following the Closing, Buyer and Spin-Off Subsidiary shall afford to Seller
and its authorized accountants, counsel and other designated representatives,
reasonable access (and including using reasonable efforts to give access to
persons or firms possessing information) and duplicating rights during normal
business hours to allow records, books, contracts, instruments, computer data
and other data and information, in each case created prior to the Closing
(collectively, “Information”) within the possession or control of Buyer or
Spin-Off Subsidiary insofar as such access is reasonably required by Seller to
comply with applicable law or the order of a Governmental Authority. Information
may be requested under this Section 5.4(a) for, without limitation, audit,
accounting, third party claims, litigation and tax purposes, as well as for
purposes of fulfilling legal disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No Information of
Spin-Off Subsidiary existing at the Closing Date and required to be maintained
by applicable Law shall be destroyed by Buyer or Spin-Off Subsidiary for a
period of seven (7) years after Closing.

 

(b) Following the Closing, Seller shall afford to Buyer and Spin-Off Subsidiary
and each of their authorized accountants, counsel and other designated
representatives reasonable access (including using reasonable efforts to give
access to persons or firms possessing information) and duplicating rights during
normal business hours to Information within Seller’s possession or control
relating to the business of Spin-Off Subsidiary insofar as such access is
reasonably required by Buyer. Information may be requested under this Section
5.4(b) for, without limitation, audit, accounting, claims, litigation and tax
purposes as well as for purposes of fulfilling disclosure and reporting
obligations and for performing this Agreement and the transactions contemplated
hereby. No Information existing at the Closing Date and required to be
maintained by applicable Law shall be destroyed by Seller (and Seller shall not
permit it Representatives to destroy such Information) for a period of seven (7)
years after Closing.

 

(c) At all times following the Closing, Seller, Buyer and Spin-Off Subsidiary
shall use their reasonable efforts to make available to the other on written
request, the current and former officers, directors, employees and agents of
Seller or Spin-Off Subsidiary for any of the purposes set forth in Section
5.4(a) or (b) above or as witnesses to the extent that such persons may
reasonably be required in connection with any legal, administrative or other
proceedings in which Seller or Spin-Off Subsidiary may from time to be involved.

 

(d) The party to whom any Information or witnesses are provided under this
Section 5.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred, including, without limitation, reasonable
attorney’s fees, in providing such Information or witnesses.

 



  6

   



 

(e) Seller, Buyer, Spin-Off Subsidiary and their respective employees and agents
shall each hold in strict confidence all Information concerning the other party
or parties in their possession or furnished by the other or the other’s
Representative pursuant to this Agreement with the same degree of care as such
party utilizes as to such party’s own confidential information (except to the
extent that such Information is (i) in the public domain through no fault of
such party or (ii) later lawfully acquired from any other source by such party
without, so such party’s knowledge, any breach of a confidentiality obligation),
and each party shall not release or disclose such Information to any other
person, except such party’s auditors, attorneys, financial advisors, bankers,
other consultants and advisors or persons to whom such party has a valid
obligation to disclose such Information, unless compelled to disclose such
Information by judicial or administrative process or, as advised by its counsel,
by other requirements of law. In the case of a conflict between this Section and
Section 5.2, Section 5.2 shall control.

 

(f) Seller, Buyer and Spin-Off Subsidiary shall each use their best efforts to
forward promptly to the other party all notices, claims, correspondence and
other materials which are received and determined to pertain to the other party.

 

5.5 Filings and Consents. Seller shall make or cause to be made and shall obtain
or cause to be obtained, if any, all filings and consents which must be made
and/or obtained prior to and after the Closing to consummate the purchase and
sale of the Shares and to report any such transactions to the SEC and any other
Governmental Authority. Seller shall indemnify the Buyer Indemnified Parties (as
defined in Section 6.2 below) against any Losses (as defined in Section 6.1
below) incurred by such Buyer Indemnified Parties by virtue of the failure to
make and/or obtain any such filings or consents.

 

5.6 Insurance. Buyer acknowledges that on the Closing Date, effective as of the
Closing, any insurance coverage and bonds provided by Seller for Buyer or for
Spin-Off Subsidiary, and all certificates of insurance evidencing that Buyer or
Spin-Off Subsidiary maintain any required insurance by virtue of insurance
provided by Seller, will terminate with respect to any insured damages resulting
from matters occurring subsequent to Closing.

 

5.7 Audits. Seller will allow Spin-Off Subsidiary and its counsel to participate
at Spin-Off Subsidiary’s expense in any audit of Seller’s consolidated federal
income tax returns to the extent that such audit raises issues that relate to
and increase the tax liability of Spin-Off Subsidiary. Seller shall have the
absolute right, in its sole discretion, to engage professionals and direct the
representation of Seller in connection with any such audit and the resolution
thereof, without receiving the consent of Buyer or Spin-Off Subsidiary or any
other party acting on behalf of Buyer or Spin-Off Subsidiary, provided that
Seller will not settle any such audit in a manner which could adversely affect
Spin-Off Subsidiary after the Closing Date without Spin-Off Subsidiary’s prior
written consent. In the event that after Closing any tax authority informs Buyer
or Spin-Off Subsidiary of any notice of proposed audit, claim, assessment or
other dispute concerning an amount of taxes which pertain to Seller, or to
Spin-Off Subsidiary during the period prior to Closing, Buyer or Spin-Off
Subsidiary must promptly notify Seller of the same within 15 business days of
the date of the notice from the tax authority. In the event Buyer or Spin-Off
Subsidiary does not notify Seller within such 15 business day period, Spin-Off
Subsidiary, will indemnify Seller for any incremental interest, penalty or other
assessments resulting from the delay in giving notice. To the extent of any
conflict or inconsistency, the provisions of this Section 5.7 shall control over
the provisions of Section 6.2 below.

 



  7

   



 

5.8 Cooperation on Tax Matters. Buyer, Seller and Spin-Off Subsidiary shall
cooperate fully, as and to the extent reasonably requested by any party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Spin-Off Subsidiary shall (i) retain all books and
records with respect to tax matters pertinent to Spin-Off Subsidiary and Seller
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by Seller,
any extensions thereof) of the respective taxable periods, and abide by all
record retention agreements entered into with any taxing authority, and (ii)
give the other parties reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if Seller so requests,
Buyer agrees to provide copies of such books and records in the possession of
Spin-Off Subsidiary.

 

5.9 Liabilities of Spin-Off Subsidiary. Except for the promissory notes as set
forth in Section 5.10 of this Agreement, following the date hereof, Seller shall
be released from and Buyer shall be responsible for any liability of Spin-Off
Subsidiary existing as of and beyond the Closing Date including any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted choate or inchoate, liquidated or unliquidated, secured or unsecured
(each, “Liability of Spin-Off Subsidiary”).

 

5.10 Transfer of Existing Promissory Note. Upon the Closing, Seller agrees to
issue each holder (each, a “Holder”) of certain promissory notes (each, a
“Subsidiary Note”) as listed in Exhibit B issued by Spin-Off Subsidiary a
promissory note (“MLGT Notes”) substantially in the same terms and conditions as
each applicable Subsidiary Note except that the mature date shall be extended to
June 30, 2017 in the form attached hereto as Exhibit C. In consideration of the
issuance of MLGT Notes, each holder of Subsidiary Notes and Spin-Off Subsidiary
agree that each applicable Subsidiary Note shall be void upon closing. Each
Holder hereby waives any and all past breaches caused by an event of default in
each applicable Subsidiary Note and further agrees to release, acquit, and
forever discharge Spin-Off Subsidiary, from any and all rights, actions, claims,
debts, demands, costs, contracts, liabilities, obligations, damages and causes
of action whether known, suspected or unknown, whether in law or in equity,
which Holder had or now have or may claim to have by reason of those matters set
forth in the Subsidiary Note, and any other matters which may relate, or which
may have been related, to any subject matter which was, or could have been,
raised in connection to the Subsidiary Note.

 

5.11 Further Assurances. Following the date hereof, Seller shall take such steps
and actions, and provide such cooperation and assistance to Buyer and Spin-Off
Subsidiary and any of their successors, assigns and legal representatives,
including the execution and delivery of any affidavits, declarations, oaths,
exhibits, assignments, powers of attorney, or other documents, as may be
reasonably necessary or appropriate to effect, evidence or perfect the sale of
the Shares to Buyer or any assignee or successor thereof.

 



  8

   



 

ARTICLE VI

INDEMNIFICATION

 

6.1 Indemnification by Buyer. Buyer, covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its respective officers, directors,
employees, stockholders, agents, representatives and Affiliates (collectively,
the “Seller Indemnified Parties”) at all times from and after the date of this
Agreement, from and against all losses, liabilities, damages, claims, actions,
suits, proceedings, demands, assessments, adjustments, costs and expenses
(including specifically, but without limitation, reasonable attorneys’ fees and
expenses of investigation), whether or not involving a third party claim
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from: (i) any breach of the representations and warranties of
Buyer set forth herein or in certificates delivered in connection herewith, (ii)
any claim of Liability of Spin-Off Subsidiary as set forth in Section 5.9 above,
and (iii) any breach or nonfulfillment of any covenant or agreement on the part
of Buyer under this Agreement; provided that Buyer shall have no obligation to
indemnify Seller for Losses for which Seller is obligated to indemnify a Buyer
Indemnified Party (defined below) pursuant to Section 6.2 below.

 

6.2 Indemnification by Seller. From and after the Closing, Seller agrees, to
indemnify the Buyer and Spin-Off Subsidiary and each of their respective
officers, directors, employees, stockholders, agents, representatives and
Affiliates (collectively, the “Buyer Indemnified Parties”), as applicable,
against all Losses incurred by such Buyer Indemnified Parties, caused by (i) any
breach of any representation or warranty made by Seller in this Agreement or in
any document or certificate delivered by Seller pursuant to this Agreement; and
(ii) any breach of any covenant or obligation of Seller in this Agreement or any
documents attached or delivered pursuant to this Agreement; and (iii) any fraud
on behalf of Seller or any liability of Spin-Off Subsidiary which arose prior to
the Closing and which was not disclosed to Buyer by Seller. Notwithstanding any
other provision of this Agreement: (1) Seller’s aggregate liability in respect
of all claims that the Buyer or Spin-Off Subsidiary may have against Seller
pursuant to this Agreement will not exceed Three Hundred and Fifty Thousand
($350,000); and (2) Seller shall not have any liability for any breach of any
representation, warranty, covenant or other obligation of the Spin-Off
Subsidiary set forth in this Agreement.

 

6.3 Third Party Claims.

 

(a) Defense. If any claim or liability should be asserted against any of the
Buyer Indemnified Parties or the Seller Indemnified Parties (each, as
applicable, whether or not involving a Third Party Claim, an “Indemnitee”) by a
third party after the Closing (a “Third-Party Claim”) for which Buyer has an
indemnification obligation under the terms of Section 6.1 or for which Seller
has an indemnification obligation under the terms of Section 6.2, then the
Indemnitee shall notify the indemnifying party (as applied to Buyer, or Seller,
as applicable (whether or not involving a third-party claim), the “Indemnitor”)
within 20 days after the Third-Party Claim is asserted by a third party (said
notification being referred to as a “Claim Notice”) and give the Indemnitor a
reasonable opportunity to take part in any examination of the books and records
of the Indemnitee relating to such Third-Party Claim and to assume the defense
of such Third-Party Claim and, in connection therewith, to conduct any
proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided in subsection (b) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim, which approval
shall not be unreasonably withheld. A failure by the Indemnitee to timely give
the Claim Notice shall not excuse Indemnitor from any indemnification liability
except only to the extent that the Indemnitor is materially and adversely
prejudiced by such failure.

 



  9

   



 

(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate; provided however,
that the Indemnitor shall (i) promptly reimburse the Indemnitee for the amount
of all settlement payments and expenses, legal and otherwise, incurred by the
Indemnitee in connection with the defense or settlement of such Third-Party
Claim, or (ii) shall pay, in advance of any settlement or proceedings and in
installments as reasonably agreed to by the parties, such sums and expenses
reasonably expected to be incurred in connection with the defense of the
Third-Party Claim and any settlement thereof. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.

 

(c) Non-Third-Party Claims. Upon discovery of any claim for which Indemnitor has
an indemnification obligation under the terms of Section 6.1 or Section 6.2
which does not involve a claim by a third party against the Indemnitee, the
Indemnitee shall give prompt notice to Indemnitor of such claim and, in any
case, shall give Indemnitor such notice within 30 days of such discovery. A
failure by Indemnitee to timely give the foregoing notice to Indemnitor shall
not excuse Indemnitor from any indemnification liability except to the extent
that Indemnitor is materially and adversely prejudiced by such failure.

 

6.4 Survival. Anything in this Agreement to the contrary notwithstanding, the
liability of each Indemnitor under this Article VI shall survive as follows: (a)
an Indemnitor’s liability for breach of any representation or warranty of such
Indemnitor in this Agreement shall survive until and terminate upon the first
(1st) anniversary of the Closing date, provided that such liability shall
survive if, prior to the first (1st) anniversary of the Closing Date, any
Indemnitee shall have asserted a claim for indemnification for Losses incurred
by such Indemnitee pursuant to this Article VI in writing to the appropriate
party, which claim shall identify its basis with reasonable specificity (a
“Claim”), in which case the liability for such Claim shall continue until it
shall have been finally settled, decided or adjudicated, (b) an Indemnitor’s
liability for Losses incurred as a result of such Indemnitor’s breach of any
covenant or agreement to be performed by such Indemnitor after the Closing,
shall survive indefinitely, and (c) liability of an Indemnitor for Losses
arising out of Third-Party Claims for which such Indemnitor has an
indemnification obligation, which liability shall survive until the statute of
limitation applicable to any third party’s right to assert a Third-Party Claim
bars assertion of such claim.

 

6.5 Exclusive Remedy. Except for Claims based on actions for specific
performance, injunctive relief or equitable remedies brought in accordance with
this Agreement, the sole and exclusive remedy of any Seller or Buyer Indemnitee
for any and all claims or Losses relating to or arising out of or in connection
with this Agreement or the transactions contemplated by this Agreement and the
facts and circumstances relating and pertaining thereto (whether any such claim
may be made in contract, breach of warranty, tort, or otherwise, and whether
arising by statute, common law or otherwise) shall be an action for indemnity
pursuant to this Article VI, which shall be governed and limited by this Article
VI.

 



  10

   



 

ARTICLE VII 

MISCELLANEOUS.

 

7.1 Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in the Securities Purchase Agreement.

 

7.2 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (ii) mailed by certified or registered
mail with postage prepaid, on the third (3rd) business day after the date on
which it is so mailed, or (iii) sent by facsimile transmission, without receipt
of confirmation that such transmission has been received:

 



 

(a) If to Seller, addressed to:

 

 

 

 

 

mLight Tech, Inc.

c/o Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Todd Sudeck, CEO 

 

 

 

 

With a copy to (which shall not constitute notice hereunder):

 

 

 

 

 

Hunter Taubman Fischer Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Arila Zhou

Email Address: azhou@htflawyers.com 

 

 

 

 

(b)

If to Buyer or Spin-Off Subsidiary, addressed to:

 

 

 

 

 

Todd Sudeck

3011 Rivoli,

Newport Beach CA 92660

Email Address: todd@dingking.com 

 

 

 

 

With a copy to (which shall not constitute notice hereunder):

 

 

 

 

 

Robert Huston

10 Jetty Drive,

Corona del Mar, CA 92625

Email Address: bob_huston@yahoo.com 



 



  11

   



 

or to such other address as any party hereto shall specify pursuant to this
Section 7.2 from time to time.

 

7.3 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

 

7.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

7.5 Further Acts and Assurances. From and after the Closing, Seller, Buyer and
Spin-Off Subsidiary agree that each will act in a manner supporting compliance,
including compliance by its Affiliates, with all of its obligations under this
Agreement and, from time to time, shall, at the request of another party hereto,
and without further consideration, cause the execution and delivery of such
other instruments of conveyance, transfer, assignment or assumption and take
such other action or execute such other documents as such party may reasonably
request in order more effectively to convey, transfer to and vest in Buyer, and
to put Spin-Off Subsidiary in possession of, all Shares and to convey, transfer
to and vest in Buyer, the Shares, and, in the case of any contracts and rights
that cannot be effectively transferred without the consent or approval of
another person that is unobtainable, to use its best reasonable efforts to
ensure that Spin-Off Subsidiary receives the benefits thereof to the maximum
extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement.

 

7.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto.

 

7.7 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties. This Agreement will be binding on and enforceable against all permitted
successors and assignees.

 

7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

7.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

 



  12

   



 

7.10 Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.

 

7.11 Specific Performance; Remedies. Each of the parties to this Agreement
acknowledges and agrees that, if any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
irreparable damages would be incurred by the other parties to this Agreement.
Accordingly, the parties to this Agreement agree that any party will be entitled
to seek an injunction or injunctions to prevent breaches of the provisions of
this Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, subject to
Section 7.8, in addition to any other remedy to which they may be entitled, at
law or in equity. Except as expressly provided herein, the rights, obligations
and remedies created by this Agreement are cumulative and are in addition to any
other rights, obligations or remedies otherwise available at law or in equity,
and nothing herein will be considered an election of remedies.

 

7.12 Submission to Jurisdiction; Process Agent; No Jury Trial.

 

(a) Each party to the Agreement hereby submits to the jurisdiction of the Courts
of State of California, in any action arising out of or relating to this
Agreement, and agrees that all claims in respect of the action may be heard and
determined in any such court. Each party to the Agreement also agrees not to
bring any action arising out of or relating to this Agreement in any other
court. Each party to the Agreement agrees that a final judgment in any action so
brought will be conclusive and may be enforced by action on the judgment or in
any other manner provided at law or in equity. Each party to the Agreement
waives any defense of inconvenient forum to the maintenance of any action so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.

 

(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

 



  13

   



 

7.13 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.

 

7.14 General Releases.

 

(a) Each party hereto, respectively, on its own behalf and on behalf of its
Affiliates (each such party and its Affiliates, a “Releasor”), effective on the
Closing Date: (i) irrevocably and unconditionally releases, waives and forever
discharges each other party to this Agreement and such other party’s respective
officers, directors, stockholders, successors, Representatives and permitted
assigns (each, a “Releasee”), from any and all claims and Liabilities, but only
to the extent arising prior to the Closing (collectively all claims and
Liabilities released pursuant to this Section 7.13(a)(i) are referred to as the
“Released Claims”); and (ii) irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any suit, action or proceeding of any kind against any of the
Releasees, based upon or in connection with any matter released or purported to
be released pursuant to this Section 7.13(a).

 

(b) For the avoidance of doubt, this Section 7.13 does not constitute a release
with respect to claims or Liabilities arising out of, based on or resulting from
this Agreement, the Purchase Agreement, or the agreements or exhibits attached
hereto and thereto. As used in this Agreement, “Liabilities” means,
collectively, any debt, claim, cause of action, obligation, or liability.

 

[Signature page follows this page]

 



  14

   



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Spin-Off
Agreement as of the day and year first above written.

 

 



  SELLER:

 

mLight Tech, Inc.

        By: /s/ Todd Sudeck

 

Name:

Todd Sudeck     Title: Chief Executive Officer  



 

 

 

[Signature Page to Spin-Off Agreement]



  15

   



 





 

SPIN-OFF SUBSIDIARY:

The Ding King Training Institute, Inc.

 

 

 

 

 

 

By:

/s/ Todd Sudeck

 

 

Name:

Todd Sudeck

 

 

Title:

Chief Executive Officer

 

 

 

 

[Signature Page to Spin-Off Agreement]

 



  16

   

 







 

BUYER:

 

 

 

 

 

 

By:

/s/ Todd Sudeck

 

 

Name:

Todd Sudeck

 



    

 

 

[Signature Page to Spin-Off Agreement]

 



  17

   



 







 

HOLDER (For the purpose of Section 5.10 only)

 

SCI Inc.

 

 

 

 

 

 

By:

/s/ William H. Burton

 

 

Name:

William H. Burton

 

 

Title:

President

 

 



 

 

[Signature Page to Spin-Off Agreement]

 



  18

   



 







 

HOLDER (For the purpose of Section 5.10 only)

 

 

 

 

 

 

By:

/s/ Elsa Sung

 

 

Name:

Elsa Sung

 

 



 

 

[Signature Page to Spin-Off Agreement]

 



  19

   



 









 

HOLDER (For the purpose of Section 5.10 only)

 

 

 

 

 

 

By:

/s/ Dahuai Zhang

 

 

Name:

Dahuai Zhang

 

 



 

 

 

[Signature Page to Spin-Off Agreement]

 



  20

   



 

EXHIBIT A

 



Spin-Off Subsidiary

 

Shares

 

Number of Shares

 

Certificate No(s).

 

 

 

 

 

 

 

The Ding King Training Institute, Inc.

 

Common Stock

 

5,000

 

No certificate as a private company



 

 

 

[Signature Page to Spin-Off Agreement]

 



  21




 

EXHIBIT B

 






Name of Holder

 

Address of Holder

 

Issuance Date

 

Amount of Principal on the Note

 

 

 

 

 

 

 

 

 

 

SCI Inc.

 

1067 East Highway 24, Woodland Park CO 80863

 

March 31, 2017

 

$ 25,000

 

Elsa Sung

 

401 SW4th AVE APT 208, Fort Lauderdale, FL 33315

 

March 31, 2017

 

$ 25,000

 

Dahuai Zhang

 

 

 

March 31, 2017

 

$ 83,000

 



 

 

 

[Signature Page to Spin-Off Agreement]

 



  22




 

EXHIBIT C

 

Form of Promissory Note

 

PROMISSORY NOTE

 

Original Principal Amount

 



March 31, 2017

$________



 

mLight Tech, Inc., a Florida corporation (the "Makers”), for value received,
promises to pay to ____________ (the "Holder"), or its registered assigns, the
principal sum of US $___________ (__________) (the "Principal Amount"). The
Makers will pay to the Holder the principal amount and 5% annual rate of
interest thereon as described in Section 1 below until the maturity date
described below.

 

WHEREAS:

 

I. FOR VALUE RECEIVED. Makers by this promissory note (the "Note"), hereby
promises to pay the Holder, a principal sum of ________ ($_______) bearing 5%
annual rate of interest, and to pay a balloon payment of $_________ at the end
of period of twelve months. This Note is unsecured and will mature on June 30,
2017.

 

II. All principal payments payable under this Note are payable in lawful money
of the United States of America in immediately available funds.

 

III. This Note shall be governed by and construed in accordance with the laws of
the State of California, United States of America.

 

IV. In the event that the principal hereof on this Note is not paid when due,
Holder, to the extent permitted by applicable law, shall have the right to
received interest earned on the unpaid balance of the Note at an annualized
interest rate of 18% per year.

 



  mlight Tech, Inc.         By: /s/ Todd Sudeck

 

Name:

Todd Sudeck     Title: President  



 

 

 

[Signature Page to Spin-Off Agreement]

 

 



23



 

 

 